UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þREPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 oREPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-142516 Great American Energy, Inc. (Exact name of registrant as specified in its charter) Delaware 333-142516 20-8602410 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 999 18th Street, Suite 3000 Denver, Colorado 80202 (Address of Principal Executive Offices) (303) 952-0455 (Issuer Telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Noþ As of May 18, 2012, there were 88,000,000 shares issued and outstanding of the registrant’s common stock. INDEX PART I — FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis or Plan of Operation. 3 Item 3. Quantitative and Qualitative Disclosure about Market Risk 5 Item 4. Controls and Procedures. 6 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 7 Item 3. Defaults Upon Senior Securities. 7 Item 4. (Removed and Reserved). 7 Item 5. Other Information. 7 Item 6. Exhibits. 8 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Great American Energy, Inc., formerly Southern Bella, Inc. Index Unaudited Balance Sheets as of March 31, 2012 and December 31, 2011
